Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards a method of considering for approval, a joint application (e.g., for a loan) comprising first and second joint applicants.  Co-borrowers, Co-signors, joint mortgages, and joint auto loans, for example, are long standing commercial practices previously performed by humans (e.g., claims adjuster, lenders, mortgage brokers, etc.) manually and via mental steps.  That is to say, joint applications have long been an option, where two or more people endeavor to incumber a debt, take part in a transaction, etc.  In such instances, personal and financial data have been collected for both individuals and a combined assessment as to the collective risk presented has been performed, at least manually and via mental steps.  It is then decided whether to approve or reject the joint application.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, the steps for considering multiple methods of aggregating permutations, and steps for automating the afore-mentioned method) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct an artisan to apply it (the method) across generic computing technology.  Having options on whose credit score to use is known in the art.  See, e.g., 2015/003491.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., processor, risk model, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5-7, 9-12, and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. 2018/0181962 to Barnhardt et al, in view of US 2015/0039491 to Snell et al.
With respect to Claim 1, Barnhardt teaches a method of generating a joint application for a first applicant and a second applicant (Abstract, FIG. 2; [0023]), comprising: testing (“evaluation”), via one or more processors, a first permutation of aggregating a first model score and a second model score, wherein the first model score is associated with the first applicant, and the second model score is associated with the second applicant (FIG. 2;[0023];[0022], “a joint/fusion score (reflecting a joint or combined risk associated with that same person and each other person with whom a transaction may be conducted and for whom data may be available in the system”); generating, via the one or more processors, a risk model for the first and second applicants (Abstract, [0007];[0057-59], Tables IV, V, VI); determining, via the one or more processors, a second permutation of aggregating the first model score and the second model score based on the risk model ([0020], score may be updated); testing, via the one or more processors, the second permutation of aggregating the first model score and the second model score (“evaluation”); aggregating, via the one or more processors, the first model score and the second model score to generate a joint model score for the first and second applicants based on the first permutation, the second permutation, or a combination of the first and second permutations ([0020-23], scoring based on data, then adding particular transaction, then updating are all permutations and teach this limitation); and generating, via the one or more processors, the joint application for the first and second applicants at least based on the joint model score (the transaction by joint co-owners teaches “generating the joint application”).
Barnhardt fails to expressly teach, but Snell teaches selecting, via the one or more processors based on the testing of the first permutation and the testing of the second permutation, one or both of the first permutation and the second permutation; aggregating, via the one or more processors in response to the selecting, the first model score and the second model score to generate a joint model score for the first and second applicants using the selected one or both of the first permutation and the second permutation.  ([0036];[0064];[0120]) Snell discusses the difficulties in assessing a series of accounts across the data associated with the accounts. [0002-03]  It would have been obvious to one of ordinary skill in the art to modify Barnhardt to include considering different methods of combining the scores, so as to address the difficulties in assessing a loan across multiple accounts.
With respect to Claim 2, Barnhardt teaches wherein the first permutation of aggregating the first model score and the second model score comprises: receiving an address of the first applicant (FIG. 5a): receiving an address of the second applicant (FIG. 5b); and determining that the address of the first applicant and the address of the second applicant are the same ([0028]; [0035]). 
With respect to Claim 3, Barnhardt teaches wherein the first permutation of aggregating the first model score and the second model score further comprises: aggregating the first model score and the second model score to generate the joint model score based on a determination that the first applicant address and the second applicant address are the same ([0035]).
With respect to Claim 5, Barnhardt teaches wherein testing the first permutation of aggregating the first model score and the second model score is based on at least one of: a credit analysis of the first permutation, or a market demand for the first permutation. ([0020], analyzing profile data, including bank transaction data which would be a credit analysis; [0020], teaching evaluating first permutation of fusion profile/score on demand; [0057-59])
With respect to Claim 6, Barnhardt teaches testing a third permutation of aggregating the first model score and the second model score; and comparing the first permutation and the third permutation, wherein the comparing comprises (i) comparing a credit analysis of the first permutation and a credit analysis of the third permutation and/or (ii) comparing a market demand for the first permutation and a market demand for the third permutation. ([0020], updating the fusion profile/score teaches a third permutation and comparing the credit analysis data that is a part of the profile)
With respect to Claim 7, Barnhardt teaches aggregating the first model score and the second model score to generate the joint model score for the first and second applicants based on the first permutation, the second permutation, the third permutation, or any combination of the first, second, and third permutations. [0020]
With respect to Claim 9, Barnhardt teaches a method of generating a joint application for a first applicant and a second applicant (Abstract, [0020],[0023]) comprising: obtaining, via one or more processors, a first model score associated with the first applicant ([0020]): receiving, via the one or more processors, an address of the first applicant (FIG. 5a); obtaining, via the one or more processors, a second model score associated with the second applicant ([0020]): receiving, via the one or more processors, an address of the second applicant (FIG. 5b): determining, via the one or more processors, that the address of the first applicant and the address of the second applicant are the same (by teaching consideration of address, Barnhardt teaches this); aggregating, via the one or more processors, the first model score and the second model score to generate a joint model score for the first and second applicants (Abstract) based on the determination that the address of the first applicant and the address of the second applicant are the same (based on consideration of the first and second addresses, FIGS. 5a,b); and generating, via the one or more processors, the joint application for the first and second applicants at least based on the joint model score (Abstract; [0020];[0023], fulfilling a transaction request for co-owners teaches this limitation).
Barnhardt fails to expressly teach, but Snell teaches selecting, via the one or more processors in response to a determination that the address of the first applicant and the address of the second applicant are the same, one or both of the first permutation and the second permutation; aggregating, via the one or more processors in response to the selecting, the first model score and the second model score to generate a joint model score for the first and second applicants using the selected one or both of the first permutation and the second permutation.  ([0036];[0054], relationship/married; [0064];[0120]) Snell discusses the difficulties in assessing a series of accounts across the data associated with the accounts. [0002-03]  It would have been obvious to one of ordinary skill in the art to modify Barnhardt to include considering different methods of combining the scores, so as to address the difficulties in assessing a loan across multiple accounts.
With respect to Claim 10, Barnhardt teaches wherein the first model score comprises a first credit score, a first income score, and/or a first predetermined score associated with the first applicant, and wherein the second model score comprises a second credit score, a second income score, and/or a second predetermined score associated with the second applicant. ([0020], predetermined score)
With respect to Claim 11, Barnhardt teaches wherein obtaining the first model score associated with the first applicant comprises: receiving, from the first applicant, the first credit score, the first income score, and/or the first predetermined score associated with the first applicant ([0020], predetermined score); and generating the first model score based on the received first credit score, first income score, and/or first predetermined score ([0020]).
With respect to Claim 12, Barnhardt teaches wherein obtaining the second model score associated with the second applicant comprises: receiving, from the second applicant, the second credit score, the second income score, and/or the second predetermined score associated with the second applicant([0020], predetermined score); and generating the second model score based on the received second credit score, second income score, and/or second predetermined score ([0020]).
With respect to Claim 17, Barnhardt teaches determining a joint credit policy for the first and second applicants at least based on the joint model score. ([0021], credit card transactions)
With respect to Claim 18, Barnhardt teaches determining an outcome for the joint application at least based on the joint credit policy and/or the joint model score. ([0020-21], a credit card comes with a credit policy)
With respect to Claim 19, Barnhardt teaches wherein determining the outcome for the joint application comprises at least one of: approving the joint application, declining the joint application, segmentation of the joint application, structuring a deal for the joint application, determining a price for the joint application, or stipulation of the joint application. ([0020-21])
With respect to Claim 20, Barnhardt teaches generating a joint application for a first applicant and a second applicant, comprising: obtaining, via one or more processors, a first model score associated with the first applicant, wherein the first model score comprises a first credit score, a first income score, and/or a first predetermined score associated with the first applicant ([0020], predetermined score); receiving, via the one or more processors, an address of the first applicant (FIG. 5a); obtaining, via the one or more processors, a second model score associated with the second applicant, wherein the second model score comprises a second credit score, a second income score, and/or a second predetermined score associated with the second applicant ([0020]): receiving, via the one or more processors, an address of the second applicant (FIG. 5b): determining, via the one or more processors, that the address of the first applicant and the address of the second applicant are the same (FIGS. 5a,b); aggregating, via the one or more processors, the first model score and the second model score to generate a joint model score for the first and second applicants based on a determination that the address of the first applicant and the address of the second applicant are the same ([0020];[0023],FIGS. 5a-c; Tables IV-VI; and generating, via the one or more processors, the joint application for the first and second applicants at least based on the joint model score (a joint transaction teaches this).
Barnhardt fails to expressly teach, but Snell teaches selecting, via the one or more processors in response to a determination that the address of the first applicant and the address of the second applicant are the same, one or both of the first permutation and the second permutation; aggregating, via the one or more processors in response to the selecting, the first model score and the second model score to generate a joint model score for the first and second applicants using the selected one or both of the first permutation and the second permutation.  ([0036];[0054], relationship/married; [0064];[0120]) Snell discusses the difficulties in assessing a series of accounts across the data associated with the accounts. [0002-03]  It would have been obvious to one of ordinary skill in the art to modify Barnhardt to include considering different methods of combining the scores, so as to address the difficulties in assessing a loan across multiple accounts.

Claims 4, 15 and 16 are rejected under § 103 for being unpatentable over Barnhardt, in view of Snell, and further in view of US 2020/0234305 to Knutsson et al.
With respect to Claim 4, 15, and 16, Barnhardt fails to expressly teach wherein aggregating the first model score and the second model score to generate the joint model score based on the determination that the first applicant address and the second applicant address are the same comprises: determining an average of the first and second model scores; and selecting the determined average of the first and second model scores as the joint model score for the first and second applicants; and adding or subtracting the second and first scores to arrive at the joint score.   However, Knutsson teaches taking “arithmetic, geometric or weighted average of individual scores produced by different machine learning algorithms and add these up to a single . . . score, which may . . . be displayed in the joint list 260.” [0124]  This would teach one of ordinary skill in the art to take an average of scores, or add them.  Knutsson discusses a need in the art for an improved system for identification of fraudulent transactions. [0002] It would have been obvious to one of ordinary skill in the art to modify Barnhardt to include taking average scores of joint applicants, in order to improve systems of determining risk in such cases.

Claim 8 is rejected under § 103 as being unpatentable over Barnhardt, in view of Snell, and further in view of US 2004/0054619 to Watson et al.
With respect to Claim 8, Barnhardt fails to expressly teach wherein the first risk model is generated at least based on a credit score of the first applicant and a credit score of the second applicant.  Watson however, teaches consideration of the applicant’s credit score. [0040]  Watson discusses the growing threat of true name fraud and identity theft in the credit industry, including impersonators providing some information, and the need to combat it. [0002-04] It would have been obvious to one of ordinary skill in the art to modify Barnhardt to further include consideration of credit score, in order to combat true name fraud and impersonators in a credit application.

Claims 13 and 14 are rejected under § 103 as being unpatentable over Barnhardt, in view of Snell, and further in view of US 6,009,415 to Shurling et al.
With respect to Claims 13 and 14, Barnhardt fails to expressly teach wherein aggregating the first model score and the second model score to generate the joint model score for the first and second applicants comprises: determining that the first model score is higher than or equal to the second model score; and selecting the first model score or the second model score as the joint model score for the first and second applicants.  Shurling, however, teaches determining a field score by determining whether a first co-owner’s score is greater than the second co-owner’s score; and selecting one or the other. (col 14, ln 60-67)  Shurling discusses a need in the banking industry to retain loyal customers for a variety of reasons. (col 1, ln 30-55)  It would have been obvious to one of ordinary skill in the art to modify Barnhardt by considering the relative scores of customers, for example, in order to determine which customer/score is preferred.

Response to remarks
Applicants remarks submitted on 6/9/2022 have been fully considered, but are not persuasive, where objections/rejections are maintained.  Applicant’s amendment fails to effect a practical application.  Selecting one of plural manners for determining a credit score of a joint application fails to present an innovative concept (i.e., this step has been done manually and via mental steps by humans).  It is noted that any new methods of calculating (i.e., a new permutation) is not recited.  The claims broadly recite first and second permutations (which could mean (taking average, one or more act as co-signor, etc.)  And Snell, for example, teaches taking averages and weights, etc.  Any two different weights would be a different “permutation.”  Simply using computing technology “to select an appropriate aggregaton permutation, from several, for a particular application” is insufficient, where previously performed manually and via mental steps.  
Lastly, the scores monitored by the 3 reporting bureus may be deemed model scores, wherein determining that a first model score is higher or equal to a second score is well-known, routine, and conventional.  (See methods of determining joint applicant credit score of taking the lower middle score amongst the 3 reporting bureau scores: https://www.chase.com/personal/ mortgage/education/financing-a-home/how-credit-calculated-on-joint-mortgage).   This too would read upon the claims.
As per the prior art, although Barnhardt teaches permutations of a score in the broadest sense it does not teach the limitations added by the instant amendment.  As such, Snell has been added to teach considering and selecting from plural methods of jointly considering risk assessments of joint entities.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696